Title: From James Madison to William Pinkney, 21 October 1807
From: Madison, James
To: Pinkney, William



Private
Dear Sir
Washington Ocr. 21. 1807

I rcd. a few days ago your favor of Aug. 13. and have submitted to the President your anticipation of an outfit on the special grounds which were supposed to warrant it.  He acquiesces in the reasonableness of the measure; with the reservation which you suggest, of an eventual reimbursement of the sums drawn, in case the legal title to an outfit should from any cause not be consummated.
I thank you for the copy of the Report relating to the W. India Commerce.  From a slight attention the evidence on which it professes to be founded, the Come. appear to have marched to a conclusion forbidden by the very facts before them.  Whether this is to be charged to their infatuating prejudices, or to the futile policy of appealing to the fears of the U.S. on the subject, you can best judge.  Nothing is known here with more certainty than the impossibility of drawing supplies for the W. Inds. from the British Colonies in our neighborhood; or than the ruinous expence, if not impossibility of drawing them, especially in time of war, above all in the present state of the present war, from any other source than the U. States.  Nor is it easy to discover how the B. W. Inds. would be relieved by a predatory war on the neutral trade with the other belligerent colonies.  Whilst the Market of Europe is shut agst. re-exportations from G.B. there must be an accumulation of her own Colonial produce in her own Market, whether that of the hostile Colonies does or does not find its way to the Continental Market; nay the evil is increased to her W. Indies in exact proportion to her success in forcing, as she has been laboring to do, the latter into a rivalship with the former in her own Market.  The true & honest remedy is to reduce the oppressive duties, and to follow the example of her adversaries in laying open her Colonial trade to neutrals.  She aims at impossibility when she seeks to reconcile, in time of war, the restrictions of her navigation laws &c. with the prosperity of her Colonies; that is to say the disadvantage of a state of war with the advantages of a state of peace and commits the most disgraceful injustice when she founds the attempt on an envy & invasion of the commerce which neutral nations derive from their neutrality.
I see with great pleasure the confidence you place in the disposition of the B. Govt. to peace and atonement.  It will be grateful to this Country as it will be honorable to that to find such a disposition carried into effect, and embracing at the same time every other arrangemt. necessary to cancel past & prevent future subjects of complaint and controversy.  We are waiting with great anxiety the result of your efforts for those purposes.
I wish you had been less scrupulous of entering into details of information, which especially in a private letter could not have been chargeable with encroaching on other provinces of Correspondence.  As I make this a private letter I will not suppress the hint that the President not less than myself has regretted extremely both the infrequency & scantiness of communications from our foreign Ministers  During a period so full of interesting incidents & objects, and in which it has been often of great importance to know what has not passed as well as what has, we have felt embarrassments as well as disappointments from the long intervals & the brevity of the letters recd.  It would accord with the ideas of the President, that letters should be written periodically, say once a fortnight at least, if it were only to contradict by their silence, the falsehoods which sometimes arrive under imposing and influencing shapes; and that they should contain not only the events and the greater stages of business; but all such circumstances as would properly find a place in a diplomatic diary.  In addition to this range of communications it would be useful to receive all such official and other publications as relate immediately to this Country, or throw light on the situation & sentiments and policy of others towards it.
The newspapers forwarded from time to time give you the current information as to our internal affairs.  The proceedings at Richmond in the case of Burr & others are not even yet closed, nor is known what the decision of the Court is to be on the motion to send them to the State of Kentucky for a trial.  There is I understand to be a digest of all that has passed, made public as soon as it can be prepared.  I shall not fail to send you a Copy of it.
Our summer & fall, till very lately have been wet & cold.  The crops nevertheless are good.  Wheat & Indian Corn very abundant.  Tobo. rather below an ordinary Crop.  Of Cotton I am less informed.  I believe however that it is at least a middling Crop.  With great esteem & regard I remain Dr. Sir Yr. friend & sevt.

James Madison

